          Case 4:19-cv-01480-JSW Document 20-1 Filed 04/12/19 Page 1 of 3




 1   LAW OFFICE OF WAYNE A. SILVER
     Wayne A. Silver (108135)
 2   643 Bair Island Road, Suite 403
 3   Redwood City, CA 94063
     Phone: (650) 282-5970
 4   Fax: (650) 282-5980
     Email: ws@waynesilverlaw.com
 5
     Defendant in pro se, and attorney
 6   for STREMMEL AUCTIONS, LLC
 7   STEVEN STREMMEL and
     HUDSON STREMMEL
 8
                                   UNITED STATES DISTRICT COURT
 9
                                NORTHERN DISTRICT OF CALIFORNIA
10
                                           OAKLAND DIVISION
11
     ANTHONY G. THOMAS, individually and on             Case No.: CV-19-1480 JSW
12   behalf of the General Public acting as a Private
13   Attorney General,                                  [PROPOSED] ORDER ON DEFENDANTS’
            Plaintiff,                                  STREMMEL AUCTIONS, LLC, STEVEN
14                                                      STREMMEL AND HUDSON STREMMEL
     v.
                                                        MOTION TO DISMISS COMPLAINT
15   BRUCE T. BEESLEY, et al.,                          PURSUANT TO FED. R. CIV. P. 12(b)(1)
16          Defendants.                                 AND 12(b)(6)
                                                          Date: May 24, 2019
17
                                                         Time: 9:00 a.m.
18                                                       Court: Courtroom 5

19                                                      Complaint Filed: March 21, 2019
20                                                      Trial Date: None Set

21          The Court having read and considered Defendants STREMMEL AUCTIONS, LLC,
22   STEVEN STREMMEL and HUDSON STREMMEL (“Stremmel Defendants”) motion to dismiss
23   the Complaint (“Complaint”) against them filed by Anthony Thomas (“Plaintiff,” or “Thomas”) on
24   March 21, 2019, pursuant to Rules 12(b)(1) and 12(b)(6) of the Federal Rules of Civil Procedure
25   (“FRCP”)(“Motion”), and the Omnibus Request for Judicial Notice filed on April 12, 2019, good
26   cause appearing, hereby GRANTS the Request for Judicial Notice and finds:
27          1.      Plaintiff is the Debtor in Bankruptcy Case No. 14-BK-50333-BTB (the “Bankruptcy
28
                                               Page - 1
     [Proposed] Order on Defendants’ Stremmel Auctions, LLC, Steven         Case No.: CV-19-1480 JSW
     Stremmel and Hudson Stremmel Notice of Motion and Motion To
     Dismiss Complaint
         Case 4:19-cv-01480-JSW Document 20-1 Filed 04/12/19 Page 2 of 3




 1   Case”) pending in the U.S. Bankruptcy Court for the District of Nevada (“Bankruptcy Case”). The

 2   Bankruptcy Case was originally filed under Chapter 11 on March 4, 2014, and subsequently

 3   converted to a Chapter 7 Case. (RJN, Ex. 2). Co-defendant Jeri Coppa-Knudson was appointed as the

 4   Chapter 7 Trustee (“Bankruptcy Trustee”) by Order entered on September 11, 2014.

 5          2.      The Bankruptcy Trustee moved the Bankruptcy Court for authority to employ

 6   STREMMEL AUCTIONS, LLC as auctioneers to sell certain assets of the bankruptcy estate known

 7   as the Thomas Emerald, and this employment was approved by the Bankruptcy Court by Order

 8   entered on October 18, 2017.

 9          3.      The Bankruptcy Trustee moved the Bankruptcy Court to confirm the sale of the

10   Thomas Emerald and provided notice of the hearing on November 29, 2018, which Thomas opposed.

11   The sale of the Thomas Emerald was not confirmed at the March 22, 2019 hearing, due to co-

12   defendant Bankruptcy Judge Bruce T. Beesley’s decision to recuse himself.

13          4.      Plaintiff did not comply with Supreme Court precedent set forth in Barton v. Barbour,

14   104 U.S. 126 (1881), and its progeny, (the "Barton doctrine") before filing the Complaint in this

15   action. The Barton doctrine provides that, before a lawsuit is brought against a receiver or

16   bankruptcy trustee, or the trustee's attorneys or agents, leave of court by which the Trustee was

17   appointed must be obtained. In re VistaCare Group, LLC, 678 F.3d 218, 224-25 (3d Cir. 2012); In re

18   Crown Vantage, Inc., 421 F.3d 963 (9th Cir. 2005) The Court therefore lacks jurisdiction over the

19   Complaint against the Stremmel Defendants under FRCP 12(b)(1).

20          5.      This Complaint does not contain a plausible claim against the Stremmel Defendants,

21   and is subject to dismissal for (1) the lack of a cognizable legal theory, and/or (2) the absence of

22   sufficient facts alleged under a cognizable legal theory. The Complaint therefore fails to state a claim

23   under FRCP Rule 12(b)(6).

24          6.      The Plaintiff has not suffered any damages, and therefore the claims in the Complaint

25   are not prudentially ripe for decision under FRCP Rule 12(b)(6).

26          7.      A pro se complainant can plead himself out of court by pleading facts that undermine

27   the allegations set forth in his complaint, and Plaintiff has done precisely that. The Complaint against

28   the Stremmel Defendants could not possibly be cured by the allegation of other facts.
                                                 Page - 2
     [Proposed] Order on Defendants’ Stremmel Auctions, LLC, Steven          Case No.: CV-19-1480 JSW
     Stremmel and Hudson Stremmel Notice of Motion and Motion To
     Dismiss Complaint
         Case 4:19-cv-01480-JSW Document 20-1 Filed 04/12/19 Page 3 of 3




 1         IT IS THEREFORE, HEREBY ORDERED THAT:

 2         The Motion is GRANTED, and Complaint against the Stremmel Defendants is hereby

 3   DISMISSED without leave to amend.

 4         IT IS SO ORDERED.

 5         Date: ________________                           _________________________________
                                                            HON. JEFFREY S. WHITE
 6                                                          Judge of the United States District Court,
 7                                                          Northern District of California

 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                               Page - 3
     [Proposed] Order on Defendants’ Stremmel Auctions, LLC, Steven      Case No.: CV-19-1480 JSW
     Stremmel and Hudson Stremmel Notice of Motion and Motion To
     Dismiss Complaint
